Citation Nr: 1543402	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to reconsideration of the September 2004 rating decision that denied service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2010 rating decision, the RO granted entitlement to service connection for PTSD and assigned an effective date of August 21, 2008.  The Veteran timely appealed the effective date assigned, and argued in part that he was entitled to an earlier effective date based on clear and unmistakable error (CUE) in a September 2004 rating decision, which denied service connection for PTSD.

In January 2015, the Board denied the CUE and earlier effective date issues, but remanded the issue of entitlement to reconsideration of the September 2004 rating decision based on 38 C.F.R. § 3.156(c).  In a June 2015 rating decision, the RO declined to reconsider the claim.

In December 2011 and November 2014, the Veteran testified during Board hearings before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.

The issues of entitlement to service connection for fibromyalgia, diabetes mellitus, and sleep apnea; entitlement to an increased rating for tension headaches; and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Service connection for PTSD was granted in a March 2010 rating decision based in part on service department records which were not of record at the time of the September 2004 original denial of the claim.

2.  The Veteran provided sufficient information in an August 2003 VA examination report for VA to identify and obtain the service department records that served as partial basis for the grant of service connection.


CONCLUSION OF LAW

The criteria for an effective date of December 16, 2003 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran claims that VA should reconsider a previous denial of service connection for PTSD, for which service connection was eventually awarded.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a Statement of the Case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required).  Thus, the Board finds that further notice from VA to the Veteran is not required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, and all identified and available post-service medical records are in the claims file and have been reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding evidence that is relevant to the claim decided herein.  For these reasons, the Board concludes that VA has fulfilled its duty to assist in this case.

Law and Analysis

The Veteran argues that he is entitled to reconsideration of an original claim of service connection for PTSD, which was denied by the RO in a September 2004 rating decision.  In short, he contends that because VA had constructive notice of federal records confirming his stressors, which should have been obtained and considered in connection with his original claim for service connection, reconsideration is warranted and an earlier effective date should be assigned in accordance with the provisions of 38 C.F.R. § 3.156(c).

The Veteran initially submitted a claim for service connection for PTSD in December 2003.  Of record at that time was an August 2003 VA Gulf War examination report in which the Veteran reported serving "with the 241" as a cannon fire directions specialist in Saudi Arabia.  He further specified that he was in the Gulf between November 1990 and May 1991, and that while there he had several traumatic experiences, including on one occasion seeing Bedouins who had been tortured and buried alive by Iraqi troops.  The examiner indicated that the Veteran had many symptoms suggestive of PTSD, including anger problems, sleep disturbance, vigilance, nightmares, diminished memory, concentration difficulties, irritability, and depression.  The Veteran was referred for mental health treatment.

In April 2004, VA mailed the Veteran a letter requesting that he provide the location and approximate time of his claimed stressor, as well as his unit of assignment.  Although the Veteran has argued that he provided the requested information in May 2004, no contemporaneous response is of record.  The RO denied the claim in its September 2004 rating decision, finding that because the Veteran did not respond to the April 2004 letter, it was impossible to verify his stressors.  The Veteran did not perfect an appeal, and the decision became final.  See 38 U.S.C.A. § 7105.

In August 2008, the Veteran submitted an application to reopen his claim for PTSD.  In October 2008, documents from the Veteran's personnel file were associated with the record.  These documents verified that the Veteran served in the 241 Field Artillery under the 3rd Armored Division, and that he was in Saudi Arabia from December 27, 1990 to May 1, 1991.  The Veteran's claim was subsequently reopened and service connection for PTSD was granted in a March 2010 rating decision.  A 50 percent evaluation was assigned, effective August 21, 2008, the date the application to reopen was received.

As noted above, the Veteran's main contention is that VA's receipt of service department records after the original denial of the claim warrants reconsideration of the claim and a grant of service connection back to the original date of claim in December 2003, pursuant to 38 C.F.R. § 3.156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008).  After reviewing the record, the Board finds that reconsideration and an earlier effective date are warranted.

At the time the Veteran filed his original claim for service connection, "[38 C.F.R.] § 3.400(q)(2) govern[ed] the effective date of benefits awarded when VA reconsider[ed] a claim based on newly discovered service department records."  70 Fed. Reg. 35,388 (proposed June 20, 2005).  Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final under [38 C.F.R.] § 3.104."  Id.; see also 71 Fed. Reg. 52,455 (Sept. 6, 2006) ("[T]he purpose of this rule is to clarify long-standing VA rules . . . which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."); Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).

In 2005, VA renumbered 38 C.F.R. § 3.400(q)(2) as 38 C.F.R. § 3.156(c)(3).  The new section provided that the effective date for an award based on 38 C.F.R. § 3.156(c)(1) is "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim."  38 C.F.R. § 3.156(c)(3).  See also 70 Fed. Reg. at 35,389; Mayhue, 24 Vet. App. at 278.  Under both the older and amended regulations, "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an earlier effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized.  Vigil, 22 Vet. App. at 65.

Reconsideration of the original claim does not apply, however, to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service departments, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

At the time of the September 2004 rating decision initially denying the claim of service connection for PTSD, there was evidence of a diagnosis of PTSD, as reflected by the August 2003 Gulf War examination report.  This diagnosis was confirmed by subsequent psychiatric evaluations, including an August 2010 letter from the examiner who performed the August 2003 examination which clarified that the Veteran's symptoms at the time of the examination were "related to psychological trauma that ultimately manifested itself as PTSD."  In addition, the Veteran had reported his unit number and dates of service in Saudi Arabia during his VA examination.  Nevertheless, the rating decision stated that the Veteran's stressor could not be verified, as the Veteran had failed to complete a PTSD questionnaire.  Notably, the decision indicated that the Veteran's personnel records were not associated with the claims file and were not cited in the rating decision.

In contrast, the March 2010 rating decision granting service connection specifically cited the Veteran's service personnel records, which confirmed his service in Saudi Arabia during the Gulf War.  More tellingly, the rating decision stated the following as a partial basis for the grant of service connection for PTSD:

[The Veteran] allege[s] that the VA committed an error by previously denying service connection.  We disagree.  The evidence of record at the time of the rating decision [in September 2004] showed that you were on temporary duty, but did not show that you were in Iraq in the early 1990s.  We were able to subsequently grant service connection based on the submission of new evidence that affirmed your participation with the 241 Field Artillery under the 3rd Armored Division.

Following the Board's January 2015 remand, the RO issued a rating decision in June 2015 declining to reconsider the Veteran's original claim.  The rating decision noted that VA "could not have obtained" the Veteran's service personnel records at the time of the initial rating decision, as he had "failed to provide sufficient information for VA to identify and obtain the [service personnel] records from the respective service department, the Joint Services Records Research Center, or from any other official source in 2004."

At the outset, it is clear that the RO granted service connection for PTSD, at least in part, due to VA's receipt of the Veteran's service personnel records confirming the Veteran's unit numbers and dates of service in Saudi Arabia.  In turn, these records provoked a records search of the Veteran's unit, which collectively provided confirmation of the Veteran's alleged stressors.

Given the above, this case falls under the provisions requiring reconsideration under 38 C.F.R. § 3.156(c) and Vigil.  The basis of the original denial, at least in part, was the lack of evidence corroborating the Veteran's claimed stressors.  Moreover, contrary to the September 2004, March 2010, and June 2015 rating decisions discussed above, the Veteran provided sufficient information regarding his dates of service in Saudi Arabia and unit number to his VA examiner during the August 2003 Gulf War examination.  These medical records should have prompted VA to obtain his personnel records, which were in the government's possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency).  These records, in turn, should have been used to perform a records search to verify the circumstances of the Veteran's service in Saudi Arabia prior to the issuance of the September 2004 rating decision.  While the Board acknowledges that the Veteran did not respond to the April 2004 VA letter requesting information regarding his stressors, this fact is immaterial.  The record demonstrates that VA was in constructive notice of this information when he provided it during his VA examination.  See id.

As to the matter of the effective date, the Board reiterates that the effective date must be based on the date of the receipt of the claim and facts found.  As noted above, the Veteran was diagnosed with PTSD in an August 2003 Gulf War examination report.  Such diagnosis was deemed to be linked to in-service stressors, specifically traumatic experiences in Saudi Arabia during the Gulf War.  Therefore, the facts indicate that the Veteran was in receipt of a diagnosis of PTSD that was linked to service no later than August 2003.  The effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  Accordingly, an effective date of December 16, 2003 is warranted, as this was the date VA received the Veteran's claim.

Two exceptions exist for an effective date prior to the date of claim, neither of which are applicable in this case.  First, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran was discharged in September 1992, and the claim was received in 2003.  As such, the first exception is not applicable.

Second, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114(a)(3).  PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980 would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  As no such claim was received within one year of April 11, 1980, the second exception is also not applicable in this case.

In light of the above discussion, the Board concludes that an effective date of December 16, 2003 is warranted for service connection for PTSD.


ORDER

An effective date of December 16, 2003 for the award of service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


